Finelite, J.
This is an action brought against the defendant to recover damages for injuries received while in the defendant’s employ, at the defendant’s place of business, at Bo. 122 William street, city of Bew York. The defendant carries on business as a carpenter and builder at the aforesaid address, and on the 27th day of September, 1904, the plaintiff called at the shop of the defendant for material to finish some work that he was then employed upon for the defendant. The defendant was passing a board to the plaintiff from the position it had been in theretofoie (in an *22upright and dangerous position), and while plaintiff was reaching for the same the upper portion of said hoard was brought into contact by the defendant with a rapidly revolving pulley and shaft overhead, which struck and drove the board with great force and violence from the hands of the defendant against, and upon the left hand of the plaintiff, thereby lacerating and bruising the plaintiff’s said hand and seriously injuring the index finger thereof, so that it became disabled. The bone of said finger was broken, had to be placed in a plaster of Paris cast and kept in that condition for a period of fourteen days. That from said injuries, the shock received and pain suffered, plaintiff was unable to work for a period of three months. He further testified that he was earning at his trade $4 a day. The jury having awarded the plaintiff a verdict in the sum of $300 the defendant moved to reduce the verdict upon the ground that the same was excessive. Prom a careful and exhaustive examination of the authorities in similar cases I have come to the conclusion that the amount awarded is not excessive. Motion to reduce the amount of the verdict must therefore be denied. Defendant may have an exception to the court’s denial of the motion, with ten days’ stay of execution after notice of entry of judgment and thirty days to make and serve a case on appeal.
Ordered accordingly.